      Case 3:21-cv-00803-LC-MAF Document 6 Filed 08/25/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

GARY RAY TOMEY, II,

      Petitioner,

v.                                         Case No. 3:21cv803-LC/MAF

W.E. MACKELBERG, WARDEN,

      Respondent.
                      /


                                  ORDER

      This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge (ECF No. 5) that the petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2241, be dismissed. The parties have

been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections pursuant 28 U.S.C. § 636(b)(1).

No objections have been filed.        I have determined the Report and

Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation (ECF No. 5) is adopted and

incorporated by reference in this order.
    Case 3:21-cv-00803-LC-MAF Document 6 Filed 08/25/21 Page 2 of 2




    2.   The § 2241 petition for writ of habeas corpus, ECF No. 1, is

DISMISSED.

    DONE AND ORDERED this 25th day of August, 2021.


                            s/L.A. Collier
                          LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE
